
	

113 HR 5669 IH: Terrorist Nationality Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5669
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Yoho introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for the loss of nationality by native-born
			 or naturalized citizens due to affiliation with designated foreign
			 terrorist organizations.
	
	
		1.Short titleThis Act may be cited as the Terrorist Nationality Act of 2014.
		2.Loss of nationality by native-born or naturalized citizens due to affiliation with designated
			 foreign terrorist organizationsSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended—
			(1)in paragraph (2), by inserting after political subdivision thereof the following: or a foreign terrorist organization;
			(2)in paragraph (3)—
				(A)by inserting before armed forces of a foreign state the following: a foreign terrorist organization or; and
				(B)by striking (A) such armed forces are engaged in hostilities against the United States and inserting the following: (A) such armed forces or foreign terrorist organizations are engaged in hostilities or acts of
			 terror against the United States or nationals of the United States;
				(3)in paragraph (7), by striking the period at the end and inserting the following: ; or; and
			(4)by inserting after paragraph (7) the following:
				
					(8)becoming a member of, or providing training or material assistance to, any foreign terrorist
			 organization that such person knows, or has reason to know—
						(A)will engage in hostilities against the United States; or
						(B)will commit acts of terror against the United States or nationals of the United States..
			
